Citation Nr: 1108035	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include bunions and hallux valgus.

2.  What evaluation is warranted for right ankle tendinitis since October 14, 2008?

3.  What evaluation is warranted for coxalgia prior to October 14, 2008?

4.  What evaluation is warranted for coxalgia since October 14, 2008?

5.  What evaluation is warranted for a right foot bunion with associated hallux valgus of the right big toe since October 1, 2006?

6.  What evaluation is warranted for right ankle tendinitis prior to October 14, 2008?

7.  What evaluation is warranted for postoperative residual scars of a right wrist ligament repair since October 1, 2006?

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the Veteran's claims file was transferred to the VA RO in Baltimore, Maryland.

The Veteran perfected an appeal of the denial of entitlement to service connection for bunions of the left foot.  Her August 2007 VA Form 9 shows she is also seeking entitlement to service connection for a left hallux valgus.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  In light of the Clemons doctrine, i.e., claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability, the Board construes the appellant's claim broadly as a claim of entitlement to service connection for a left foot disorder, to include bunions and hallux valgus.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In an August 2007 VA Form 9, the Veteran requested a Board hearing at the RO.  In an October 2007 hearing clarification reply, she indicated that she wanted a videoconference hearing at the VA office in El Paso, Texas.  The claimant has two addresses because of her work situation - one in Maryland and one in Texas.  In a January 2011 memorandum, the representative indicated that the proper address for VA correspondence to the Veteran is her Texas address.  Therefore, the Board finds that the appellant is a resident of Texas.  Due to that residency, she is eligible for a videoconference Board hearing at the VA office in El Paso, Texas, and must be scheduled for such a hearing by the Waco, Texas Regional Office in light of their geographical jurisdictional responsibilities.

In the February 2007 rating decision, VA granted service connection for postoperative residuals of a right wrist ligament repair with osteoarthritis and assigned a 10 percent evaluation.  In that same rating decision, VA also granted entitlement to service connection for postoperative residual scars of a right wrist ligament repair and assigned a zero percent disability rating.  In May 2007, the representative filed a notice of disagreement with "right wrist operative repair, 0 percent."  VA issued a statement of case addressing entitlement to an increased rating for postoperative residuals of a right wrist ligament repair with osteoarthritis.  VA did not issue a statement of the case on the issue of entitlement to an increased rating for postoperative residual scars of a right wrist ligament repair.  The May 2007 statement from the representative is a timely notice of disagreement with the assignment of a zero percent disability rating for postoperative residual scars of a right wrist ligament repair.  As such, a statement of the case must be issued concerning this issue.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the case addressing the claim of entitlement to an increased rating for postoperative residual scars of a right wrist ligament repair since October 1, 2006.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if she perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

2.  Thereafter, the Waco, Texas RO should schedule the appellant for the next available videoconference hearing date at the VA office in El Paso, Texas.  The Veteran and her representative should be notified of the date, time and place of such a hearing by letter mailed to her current address of record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


